Citation Nr: 0800569	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, for service-
connected hammertoe of the left foot, 4th and 5th toes, 
status-post bunionectomy.

2.  Entitlement to a compensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, for service-
connected hammertoe of the right foot, 4th and 5th toes, 
status-post bunionectomy.

3.  Entitlement to a disability rating in excess of 
10 percent from August 20, 2002, to August 25, 2003, for 
service-connected tinea versicolor.

4.  Entitlement to a disability rating in excess of 
30 percent from August 25, 2003, for service-connected tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied, in pertinent part, the 
veteran's claims for compensable disability evaluations for 
service-connected tinea versicolor, hammer toe of the left 
foot, 4th and 5th toes, status-post bunionectomy, and for 
hammer toe of the right foot, 4th and 5th toes, status-post 
bunionectomy.  This decision was issued to the veteran and 
his service representative in November 2002.  The veteran 
disagreed with this decision in January 2003.  He perfected a 
timely appeal on these claims in August 2003.

In a May 2003 rating decision, the RO assigned a 10 percent 
rating to the veteran's service-connected tinea versicolor 
effective August 30, 2002.  This decision was issued to the 
veteran and his service representative in June 2003.  In a 
September 2003 rating decision, the RO assigned a 30 percent 
rating to the veteran's service-connected tinea versicolor 
effective August 25, 2003.  Because the initial ratings 
assigned to the veteran's service-connected tinea versicolor 
were not the maximum ratings available for this disability, 
these claims remained in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).

In January 2005, the Board denied the veteran's claims for a 
compensable disability rating for service-connected tinea 
versicolor, prior to August 20, 2002, a disability rating in 
excess of 10 percent for service-connected tinea versicolor, 
from August 20, 2002, to August 25, 2003, a disability rating 
in excess of 30 percent for service-connected tinea 
versicolor, since August 25, 2003, a compensable disability 
rating for service-connected hammer toe of the left foot 4th 
and 5th toes, status-post bunionectomy, and for a compensable 
disability rating for service-connected hammer toe of the 
right foot, 4th and 5th toes, status-post bunionectomy.  

The veteran timely appealed to the United States Court of 
Appeals for Veterans Claims (Veterans Court) and, in a June 
2007 decision, the Veterans Court affirmed the Board's 
January 2005 decision denying increased ratings for service-
connected tinea versicolor prior to August 2002, for service-
connected hammer toe of the left foot, 4th and 5th toes, 
status-post bunionectomy, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5282, and for service-connected hammer toe of the right 
foot, 4th and 5th toes, status-post bunionectomy, under 
38 C.F.R. § 4.71a, Diagnostic Code 5282.  The Veterans Court 
also reversed and remanded the Board's January 2005 decision 
denying increased ratings for service-connected tinea 
versicolor since August 2002, for service-connected hammer 
toes of the feet under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, and for extraschedular consideration.  The veteran 
did not appeal the Veterans Court's decision.  Accordingly, 
the issues are as stated on the title page of this decision.

The issues of entitlement to a disability rating in excess of 
10 percent from August 20, 2002, to August 25, 2003, for 
service-connected tinea versicolor, entitlement to a 
disability rating in excess of 30 percent from August 25, 
2003, for service-connected tinea versicolor, and entitlement 
to increased ratings for service-connected tinea versicolor 
and for service-connected hammertoes of the feet on an 
extraschedular basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's service-connected hammertoe of the left 
foot, 4th and 5th toes, status-post bunionectomy, is, at most, 
mildly disabling.

3.  The veteran's service-connected hammertoe of the right 
foot, 4th and 5th toes, status-post bunionectomy, is, at most, 
mildly disabling.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
hammertoe of the left foot, 4th and 5th toes, status-post 
bunionectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5284 (2007).

2.  The criteria for a compensable disability evaluation for 
hammertoe of the right foot, 4th and 5th toes, status-post 
bunionectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence 
showing that his service-connected hammertoes of both feet 
had worsened and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for increased ratings for hammertoes of both feet are 
denied in this decision.  Given the foregoing, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the April 2002 letter was issued before the October 
2002 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claims for compensable disability evaluations for hammertoes 
of both feet are being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that his service-connected hammertoe of 
the left foot, 4th and 5th toes, status-post bunionectomy, and 
his service-connected hammertoe of the right foot, 4th and 
5th toes, status-post bunionectomy, are more disabling than 
currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected hammertoe of the left foot, 
4th and 5th toes, status-post bunionectomy, and his service-
connected hammertoe of the right foot, 4th and 5th toes, 
status-post bunionectomy, are each currently evaluated as 
zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5282.  As noted in the Introduction, in June 2007, 
the Veterans Court affirmed the Board's January 2005 denial 
of increased (compensable) ratings for hammertoes of both 
feet under 38 C.F.R. § 4.71a, DC 5282, and remanded the 
Board's denial of increased (compensable) ratings for 
hammertoes of both feet under 38 C.F.R. § 4.71a, DC 5284.  
Thus, the current decision will be limited to consideration 
of the latter Diagnostic Code.

Under DC 5284, an evaluation of 10 percent is available for 
moderate foot injuries. The next higher evaluation of 
20 percent is available for moderately severe foot injuries.  
A maximum evaluation of 30 percent is available for severe 
foot injuries.  A Note to DC 5284 indicates that, with actual 
loss of use of the foot, a 40 percent rating is warranted.  
See 38 C.F.R. § 4.71a, DC 5284 (2007).

VA clinical records show that, on VA examination in October 
2002, the veteran complained of calluses, primarily on the 
left 3rd and 5th toes.  The VA examiner stated that no records 
were available for review.  The veteran reported no weakness 
or persistent pain, although when he was on his feet a lot of 
work, he took off his shoes for a break.  The veteran denied 
any flare-ups or additional limitation of motion or 
functional impairment.  Physical examination of the right 
foot showed a 3 centimeter scar on the lateral aspect of the 
little toe and no corns or calluses.  Physical examination of 
the left foot showed the 3rd toe at somewhat of a hammer 
position with a small 0.5 centimeter callus dorsally, a 
0.5 centimeter fairly thick callus at the lateral aspect of 
the little toe, and a very slight 2 millimeter callus on the 
plantar surface under the 4th metatarsal head.  There was no 
pain on motion or additional limitation of motion of either 
foot due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The veteran had a normal gait, no 
vascular changes, a normal posture, and no high arch, 
clawfoot, hallux valgus, or other gross deformity.  The 
diagnosis was calluses of the left foot on the 3rd toe, 
5th toe, and under the plantar surface of the 4th metatarsal 
head.

On VA examination in August 2003, no complaints were noted.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran denied any acute 
flare ups in the past 12 months.  The veteran was able to 
perform his activities of daily living.  Physical examination 
of both feet showed callus formation at the metatarsal 
phalangeal joint of the 5th toe of both feet, a passive 
hammertoe deformity of toes 2-4 of both feet that was 
flexible on the 2nd and 4th toes of both feet, and a fixed 
flexion deformity without callus formation at the tips of the 
3rd toes of each foot.  The veteran had a full passive and 
active range of motion in both ankles.  His feet were not 
painful on motion.  There was no additional limitation of 
motion with repetitive movement due to pain, fatigue, 
incoordination, weakness, or a lack of endurance.  There were 
no gait or functional limitations on standing or walking.  
The veteran had normal posture on sitting, squatting, and 
rising on his heels and toes.  X-rays of both feet showed an 
osteotomy in the region of the dorsal interphalangeal (DIP) 
joint of the 5th toe of each foot, no fracture, dislocation, 
or other bone or joint abnormalities, and the soft tissues 
appeared normal.  The diagnoses were bunionectomy of the 
5th toes of both feet with residuals and a hammertoe 
deformity at toes 2-4 bilaterally with residuals.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for hammertoe of the left foot, 4th and 5th toes, 
status-post bunionectomy, under 38 C.F.R. § 4.71, DC 5284.  
The objective medical evidence shows that the veteran's 
hammertoe deformity of the left foot was, at most, minimally 
disabling throughout the appeal period.  On VA examination in 
October 2002, the veteran reported no weakness, persistent 
pain, flare-ups, or any additional limitation of motion or 
functional impairment.  Physical examination of the left foot 
showed the 3rd toe at somewhat of a hammer position with a 
small 0.5 centimeter callus dorsally, a 0.5 centimeter fairly 
thick callus at the lateral aspect of the little toe, and a 
very slight 2 millimeter callus on the plantar surface under 
the 4th metatarsal head.  There was no pain on motion or 
additional limitation of motion of the left foot due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The veteran had a normal gait, no vascular changes, a 
normal posture, and no high arch, clawfoot, hallux valgus, or 
other gross foot deformity.  On VA examination in August 
2003, physical examination of the left foot showed callus 
formation at the metatarsal phalangeal joint of the 5th toe, 
a passive hammertoe deformity of toes 2-4 that was flexible 
on the 2nd and 4th toes, a fixed flexion deformity without 
callus formation at the tip of the 3rd toe, a full passive 
and active range of motion, no pain on motion, no additional 
limitation of motion with repetitive movement due to pain, 
fatigue, incoordination, weakness, or a lack of endurance, no 
gait or functional limitations on standing or walking, and 
normal posture on sitting, squatting, and rising on his heels 
and toes.  With the exception of the veteran's acknowledged 
surgery on the left 5th toe, x-rays showed no fracture, 
dislocation, or other bone or joint abnormalities, and the 
soft tissues appeared normal.  Absent objective medical 
evidence of moderate, moderately severe, or severe foot 
injuries, or any evidence of actual loss of use of the left 
foot, the Board finds that a compensable disability 
evaluation for service-connected hammertoe of the left foot, 
4th and 5th toes, status-post bunionectomy, is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
evaluation for hammertoe of the right foot, 4th and 5th toes, 
status-post bunionectomy, under 38 C.F.R. § 4.71, DC 5284.  
The objective medical evidence shows that the veteran's 
hammertoe deformity of the right foot was, at most, minimally 
disabling throughout the appeal period.  On VA examination in 
October 2002, the veteran reported no weakness, persistent 
pain, flare-ups, or any additional limitation of motion or 
functional impairment.  Physical examination of the right 
foot showed a 3 centimeter scar on the lateral aspect of the 
little toe, no corns or calluses, no pain on motion or 
additional limitation of motion, a normal gait, no vascular 
changes, a normal posture, and no high arch, clawfoot, hallux 
valgus, or other gross foot deformity.  On VA examination in 
August 2003, physical examination showed callus formation at 
the metatarsal phalangeal joint of the 5th toe, a passive 
hammertoe deformity of toes 2-4 of that was flexible on the 
2nd and 4th toes, and a fixed flexion deformity without callus 
formation at the tip of the 3rd toe, a full passive and 
active range of motion, no pain on motion, no additional 
limitation of motion, no gait or functional limitations, and 
normal posture.  With the exception of the veteran's 
acknowledged surgery on the right 5th toe, x-rays showed no 
fracture, dislocation, or other bone or joint abnormalities, 
and the soft tissues appeared normal.  Absent objective 
medical evidence of moderate, moderately severe, or severe 
foot injuries, or any evidence of actual loss of use of the 
right foot, the Board finds that a compensable disability 
evaluation for service-connected hammertoe of the right foot, 
4th and 5th toes, status-post bunionectomy, is not warranted.

In adjudicating the veteran's claims for compensable 
evaluations for hammertoes of both feet, the Board has 
considered Fenderson v. West, 12 Vet. App. 119 (1999), and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Veterans Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Veterans Court also discussed the 
concept of the "staging" of ratings and found that, in 
cases where an appellant disagrees with an initial disability 
evaluation, it was possible for VA to assign separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  See 
Fenderson, 12 Vet. App. at 126.  The recent decision in Hart 
appears to extend Fenderson to all increased evaluation 
claims. 

As noted above, there is no evidence that the disability 
evaluation assigned to the veteran's service-connected 
hammertoes of both feet should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a compensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, for service-
connected hammertoe of the left foot, 4th and 5th toes, 
status-post bunionectomy, is denied.

Entitlement to a compensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, for service-
connected hammertoe of the right foot, 4th and 5th toes, 
status-post bunionectomy, is denied.


REMAND

The veteran has contended that his service-connected tinea 
versicolor is more disabling than currently evaluated.  As 
noted in the Introduction, in June 2007, the Veterans Court 
affirmed the Board's January 2005 decision with respect to 
the denial of increased ratings for the veteran's service-
connected tinea versicolor prior to August 20, 2002.  The 
Veterans Court also reversed and remanded the Board's January 
2005 decision with respect to the denial of increased ratings 
for tinea versicolor from August 20, 2002, to August 25, 
2003, and from August 25, 2003.  In its decision, the 
Veterans Court noted that, on remand, the Board should 
consider whether a contemporaneous medical examination is 
required in light of the medical evidence, the August 2003 
changes in the regulatory criteria governing skin 
disabilities, and the progression of the veteran's service-
connected tinea versicolor since he filed his increased 
rating claims.  A review of the claims file shows that the 
veteran's most recent VA skin examination occurred in August 
2003.  Accordingly, on remand, the veteran should be 
scheduled for VA examination to determine the current 
severity of his service-connected tinea versicolor.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997).

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from 
assigning an extraschedular evaluation in the first instance.  
Instead, the Board must refer any claim that meets the 
criteria for referral for consideration of an extraschedular 
evaluation to the Director, Compensation and Pension Service.  
Id.  The veteran contended on his VA Form 9, dated in July 
2003 and date-stamped as received at the RO in August 2003, 
that his service-connected disabilities interfered with his 
employment, required him to take time off of work due to 
excessive scratching of his skin and swelling of both feet, 
and that he often worked with pain from his service-connected 
tinea versicolor and hammertoes of both feet.  Unfortunately, 
as the medical evidence does not include an assessment of the 
veteran's functional capacity, there is insufficient 
objective evidence to determine the veteran's entitlement to 
increased ratings for his service-connected tinea versicolor 
and hammertoes of both feet on an extraschedular basis.  In 
such circumstances, the Board finds that the criteria for 
submission to the Director, Compensation and Pension Service, 
to determine whether extraschedular ratings for tinea 
versicolor and hammertoes of both feet is warranted.  38 
C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v.  Brown, 8 Vet. App. 218 (1995).

VA should send the veteran appropriate notice and advise him 
that under 38 C.F.R. § 3.321(b) the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for tinea versicolor since 
August 20, 2002.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.  

2.  Send the veteran appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish extraschedular disability 
ratings and effective dates for his 
service-connected tinea versicolor and 
hammertoes of both feet.  The veteran 
should be notified that evidence that may 
substantiate his claims could include, but 
not be limited to, employment records and 
statements from his employer, coworkers, 
health care providers, family, and friends 
who have observed the effects of his tinea 
versicolor and hammertoes on his ability 
to operate successfully in a work 
environment.

3.  Thereafter, schedule the veteran for a 
VA examination for the purpose of 
ascertaining the current severity of his 
service-connected tinea versicolor.  The 
claims folder must be made available to 
the examiner for review.  

Based on the examination and review of the 
relevant evidence of record, the 
examiner(s) should determine whether the 
veteran's service-connected tinea 
versicolor is manifested by slight, if 
any, exfoliation, exudation, or itching, 
if on a non-exposed surface or small area; 
eczema with exfoliation, exudation, or 
itching, if involving an exposed area or 
extensive area; eczema with constant 
exudation or itching, extensive lesions, 
or marked disfigurement; or by eczema with 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant.  The examiner(s) also should 
determine what percentage of the entire 
body or exposed areas of the body is 
affected by the veteran's service-
connected tinea versicolor and whether the 
veteran's service-connected tinea 
versicolor requires systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs and, if systemic 
therapy is required, for how long (in 
terms of the number of weeks within a 
12-month period).

4.  After completion of the foregoing, 
readjudicate the claims.  Should 
submission of the issue of entitlement to 
extraschedular ratings for the veteran's 
tinea versicolor and hammertoes of both 
feet to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


